COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-230-CV



IN RE MARY T. ARD	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered Relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, Relator’s petition for writ of mandamus is denied.

The clerk of this court is ordered to hand deliver the sealed documents to the clerk of Probate Court Number One of Tarrant County, Texas, at which time this court’s order of July 17, 2009 granting Relator’s unopposed motion shall be vacated.







Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL:  LIVINGSTON, DAUPHINOT, and MCCOY, JJ.



DELIVERED:  September 3, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.